DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
This action is in response to the application filed on 2/11/20.  Claims 1-3 are pending in the application. 
Claims 1-3 are rejected under 35 U.S.C. 101.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0075107) and further in view of Dong et al. (US 2016/0006815)  and Han et al., Situational data integration with data services and nested table, SOCA 2013.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).

	
At step 2a, prong two, this judicial exception is not integrated into a practical application.  The disclosure of “using at least one hardware processor” is recited at a high level of generality. This element does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
The claims further recite a system and a first device, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, at least one hardware processor, a system, and a first device amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0075107) and further in view of Dong et al. (US 2016/0006815)  and Han et al., Situational data integration with data services and nested table, SOCA 2013.

With respect to claim 1, Park teaches a method for processing events using event-defined processes within a runtime dataset, the method comprising using at least one hardware processor: 
from a first system on a first device, accessing a first events dataset, wherein the events dataset represents a two-dimensional structure having one or more rows and a plurality of columns (Park, pa 0197, order event stream);
processing the first event dataset to create a runtime dataset, wherein the runtime dataset represents a two-dimensional structure having one or more rows and a plurality of columns, wherein a column is appended to the runtime dataset for each unique attribute identified in the first event dataset, wherein a row is appended to the runtime dataset for each unique object identified in the first event dataset (Park, pa 0197-0198 & Table 1, the one or more attributes of the events may be represented as one or more columns in a set of input tuples that represent a batch of events), wherein a first row in the runtime dataset comprises identifiers of the unique attributes, wherein a first column in the runtime dataset comprises identifiers of the unique objects (Park, Table 1, rows and columns of table 1 that represent event data), wherein the location of an attribute value within the runtime dataset is derived from a column index and a row index, wherein the column index is the location of the attribute identifier in the first row and the row index is the location of the object identifier in the first column (Park, pa 0201, use the index of the location for values of attributes based on column and rows), wherein a second row in the runtime dataset represents a session with an event source (Park, pa 0197-0198 & Table 1, each row represents an event that has occurred), wherein a first group of one or more rows in the runtime dataset represents an event-defined process (Park, table 1, attribute 2 indicates order status open), wherein a second group of one or more rows in the runtime dataset each represents a sequential instruction associated with the event-defined process (Park, table 1, attribute 2 indicates order status processing), wherein a third group of one or more rows in the runtime dataset each represents a condition associated with the event-defined process (Park, table 1, attribute 2 indicates order status Shipped, Closed), 
accessing a second event dataset, wherein the second event dataset is structured similar to the first event dataset (Park, pa 0181-0182, events in the 
creating an event from values of attributes within the second row for processing, wherein the event comprises an identification of an object class, and an identification of an object, an identification of an attribute of the object class, and an attribute value, wherein processing the event sets an attribute value of an existing or new row within the runtime dataset (Park, pa 0198 & Table 1, events from event stream).
Park doesn't expressly discuss the details of the event dataset.
Dong teaches a first events dataset (Dong, paragraph 0178, IoT events), wherein each of the one or more rows represented in the first events dataset comprises a timestamp (Dong, pa 0186, OccurringTime denotes when the event happens), an identification of an event source (Dong, pa 0188, DerivedFrom, data from which the event is derived), an identification of an object class, and an attribute value (Dong, pa 0178, IoT event format), wherein the timestamp represents when an event, represented by the row in the first events dataset, occurred (Dong, pa 0186, OccurringTime denotes when the event happens), wherein an event source represents a system of a device that produced the event (Dong, pa 0184, Publisher, who announces event), wherein an object class is a category of objects sharing the same attributes (Dong, pa 0182, type of event), wherein the attribute value represents the value of the identified attribute of the identified object within each of the one or more rows (Dong, pa 0194, representation contains a value of the , wherein the identified object is a data representation of a unique instance of the identified object class (Dong, paragraph 0181, Scope of event, vehicle A), wherein each identified object comprises a first attribute identifying the object and a second attribute identifying the class of the object (Dong, pa 0109-0110, IoT Descriptor describing attributes of IoT entity to indicate ID and type of IoT entity), wherein the first events dataset defines a state and characteristics of one or more objects at one or more points in time based on the timestamp within each row (Dong, pa 0178-0194, IoT events describe occurrences, phenomenon, etc)
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Park with the teachings of Dong because it provides thorough data for managing the data of Internet of Things devices (Dong, pa 0004).
Park in view of Dong doesn't expressly discuss the remainder of the claim.
Han teaches processing each row in the second event dataset that satisfies one or more conditions, wherein processing comprises executing the one or more sequential instructions in the second group (Han, pg. 2, section 2, step 1-4, Import the API, SQL database tables and webpages into Mashroom, access data from the two data services and create a new table named Tab3 and fill the content with a union of Tab1 and Tab2), wherein executing comprises one or more of the following: 
copying a first value of an attribute of an object identified in the instruction to the value of a third attribute within the second row, wherein the first value is comprised within the runtime dataset (Han, pg. 3, Table 1 a-d, creating Tab3 from tables Tab1 and Tab2) 
copying the value of the third attribute within the second row to the value of a fourth attribute within the second row identified in the instruction (Han, pg. 3, Table 1 a-d, creating Tab3 from tables Tab1 and Tab2), 
computing a second value from the value of the third attribute and the value of the fourth attribute within the second row, wherein the type of computation is identified in the instruction (Han, pg. 3, step 6, compute NewAmount in (f) from ratio based on the values from Tab1 and Tab2), and 
creating an event from values of attributes within the second row for processing, wherein the event comprises an identification of an object class, and an identification of an object, an identification of an attribute of the object class, and an attribute value, wherein processing the event sets an attribute value of an existing or new row within the runtime dataset (Han, pg. 3, step 7, publish Tab3, for later uses, when the application runs, the recorded operations will be applied on fresh table instances fetched from the data sources).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Park in view of Dong with the teachings of Han because it allows reuse of tables built previously while still reflecting new data (pg. 4 1st pa).

claim 2, the limitations are essentially the same as claim 1, in the form of a system (Dong, Fig. 10b & Park, Fig. 27), and are thus rejected for the same reasons.

With respect to claim 3, the limitations are essentially the same as claim 1, in the form of a non-transitory computer readable medium, and are thus rejected for the same reasons

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRITTANY N ALLEN/
Primary Examiner, Art Unit 2169